TYSON, J
In Harden v. The State, 109 Ala.60, this court held that under the provisions of the act establishing the criminal court of Pike county, as under the statute regulating proceedings in the county court, a warrant of arrest for a misdemeanor, may be issued by a justice of the peace, returnable before that court. Acts, 1888-89, p. 631; Acts, 1890-91, p. 391; Code, § 4600. It is not controverted that the criminal court of Pike county has jurisdiction of the offense here charged — that of appearing in public while drunk or intoxicated. The point taken by the motion and plea of defendant is, that the criminal court had no jurisdiction for the reason that the justice of the peace who issued the warrant should have made it returnable before himself in accordance with the requirements of the act approved February 21, 1899, (Local Acts, 1898-99, p. 1321), entitled “An act to prescribe and regulate the trial of misdemeanors.” Without .reference to its constitutionality which is assailed, the motion and plea of the defendant cannot be sustained. This act applies only to eases where the officer issuing the warrant has jurisdiction to finally hear and determine the cause. The justice issuing this warrant had no such jurisdiction of the offense here charged. — Code, § 4630.*
Affirmed.